Citation Nr: 0739368	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent disabling for status post right knee total 
arthroplasty with arthritis.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
disorder.

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa (RO).

Subsequent to the August 2006 supplemental statement of the 
case, additional private medical records pertinent to the 
issues on appeal were received by VA.  See 38 C.F.R. § 
20.1304(c).  However, in the October 2007 Appellant's Brief, 
the veteran's representative waived RO consideration of those 
records prior to consideration by the Board.  Accordingly, 
the Board concludes that it may proceed with adjudication of 
the veteran's appeal.

The issues of entitlement to service connection for a left 
knee disorder, and entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU), are addressed in the Remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran's status post right knee total arthroplasty 
with arthritis is manifested by right knee pain with 
limitation of motion, but not by severe painful motion or 
weakness.

2.  The veteran's service medical records show no evidence of 
a right hip injury or disorder, but do show evidence of a 
preexisting back disorder.  


3.  The veteran has current diagnoses of chronic low back 
pain with degenerative changes, and right hip arthritis, 
status post total hip arthroplasty.

4.  The medical evidence of record does not show that the 
veteran's preexisting back disorder was aggravated by his 
military service.

5.  The evidence of record does not relate the veteran's 
right hip disorder to service or to a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 30 
percent for status post right knee total arthroplasty with 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261-5055 
(2007).

2.  A back disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  A right hip disorder was not incurred in, or aggravated 
by, active military service, and is not proximately due to, 
or the result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and an increased initial evaluation, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claim, letters dated in December 2002 and August 2003 
satisfied the duty to notify provisions; an additional letter 
was sent in April 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in March 2003, 
November 2003, March 2004, and April 2006.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

If service connection is established, disability ratings are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Pertinent regulations do not require that all 
cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Status Post Right Knee Total Arthroplasty with Arthritis

Service connection for status post right knee total 
arthroplasty with arthritis was granted by a April 2003 
rating decision, and a 10 percent evaluation assigned under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective November 26, 2002.  By a June 2003 rating decision, 
that evaluation was recharacterized under Diagnostic Code 
5261-5055, and increased to 30 percent, also effective 
November 26, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261-5055.  The Code of Federal Regulations provides that if 
a rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27.  In this 
case, the RO assigned Diagnostic Code 5261-5055, and 
evaluated the veteran's disability pursuant to the criteria 
for prosthetic knee replacement, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Under Diagnostic Code 5055, the minimum 30 percent evaluation 
is warranted when the medical evidence of record shows a 
history of prosthetic knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A 60 percent evaluation is warranted 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Id.  The 
maximum 100 percent evaluation is granted for 1 year 
following implantation of prosthesis.  Id.  When there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the Rating Schedule instructs to rate 
by analogy to Diagnostic Codes 5256, 5261, or 5262 (2007).  
Id.

The Board notes for the record that the veteran's right total 
knee arthroscopy (TKA) was completed in April 1999, and the 
veteran's claim for service connection was received in 
November 2002.  Accordingly, a 100 percent evaluation is not 
for application at any time during the appeal period as more 
than 1 year had elapsed, following the TKA, prior to the time 
the veteran's appeal was received.  Additionally, a 60 
percent evaluation is not warranted in this case, as the 
chronic residuals of the TKA do not constitute severe painful 
motion or weakness.  Specifically, the veteran did not report 
experiencing weakness on any of the VA examinations of 
record.  Further, although the veteran reported right knee 
pain during the March 2003, March 2004, and April 2006 VA 
examinations, to include pain on range of motion testing at 
the limit of flexion on VA examination in March 2003 and 
between 70 and 75 degrees of flexion on VA examination in 
April 2006, there is no evidence of severe painful motion.

Moreover, and as directed by the Rating Schedule instructions 
under Diagnostic Code 5055, the Board has considered whether 
there are intermediate degrees of residual weakness, pain, or 
limitation of motion such that an evaluation greater than 30 
percent is warranted under Diagnostic Codes 5256, 5261, or 
5262.  Diagnostic Code 5256 contemplates anklyosis of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, as 
anklyosis of the knee is not documented in the evidence of 
record, an evaluation greater than 30 percent under this 
diagnostic code is not warranted.  Id. 

Similarly, Diagnostic Code 5261 contemplates limitation of 
extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  During each of the VA examinations in March 2003, 
March 2004, and April 2006, extension of the right leg was 
limited to 5 degrees.  Accordingly, as the evidence of record 
does not show that extension of the right leg is limited to 
30 degrees, as would merit a 40 percent rating, an evaluation 
greater than 30 percent under Diagnostic Code 5261 is not 
warranted.  

Moreover, Diagnostic Code 5262 contemplates impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
However, for a 40 percent rating, nonunion of the tibia and 
fibula, with loose motion, requiring use of a brace, must be 
shown; in this case, there is no evidence of nonunion of the 
tibia and fibula, or of loose motion, and while the veteran 
claimed on VA examination in March 2003, March 2004, and 
April 2006 that he used knee braces, none were shown to be 
used at the VA examinations nor were they shown to be 
required.  Accordingly, an evaluation greater than 30 percent 
under Diagnostic Code 5262 is not warranted.  

The Board has also considered other diagnostic codes 
pertaining to the knee and leg.  Although pseudolaxity of the 
right knee was shown on VA examinations in March 2004 and 
April 2006, recurrent subluxation or lateral instability, and 
genu recurvatum, have not been shown by the evidence of 
record.  Accordingly, Diagnostic Codes 5257 and 5263 are not 
for application.  Moreover, as Diagnostic Codes 5258 and 
5259, which contemplate dislocated and removed semilunar 
cartilage, do not provide for an evaluation greater than 30 
percent, these diagnostic codes are also not for application.  

During his VA examinations, the veteran has reported right 
knee pain, stiffness, and giving way.  Specifically, as noted 
above, pain on range of motion testing at the limit of 
flexion on VA examination in March 2003 and between 70 and 75 
degrees on VA examination in April 2006.  However, there is 
no evidence that the pain experienced resulted in limitation 
of extension to 30 degrees; as noted above, extension of the 
right leg was limited to 5 degrees on all VA examinations of 
record.  Moreover, there were no objective findings on 
examination that any weakness, excess fatigue, 
incoordination, or lack of endurance resulted from repetitive 
use.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Accordingly, an initial evaluation 
in excess of 30 percent disabling, based on functional 
impairment, is not for assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's 
service-connected right knee disorder presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b).  Although evaluations in excess of that currently 
assigned may be provided for certain manifestations of the 
veteran's service-connected right knee disorder, the medical 
evidence reflects that those manifestations are not present 
in this case.  In this regard, the evidence does not show 
that the veteran's right knee disorder has required frequent 
periods of hospitalization; none are documented other than 
his 1999 TKAs and his 2002 patella resurfacing.  

Additionally, although the November 2002 private medical 
opinion considers the veteran's right knee disorder among 
other nonservice-connected disorders as having impacted the 
veteran's ability to continue employment, the Board notes 
that this opinion is not limited solely to the veteran's 
right knee disorder.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met, and the RO's failure to consider or to document 
its consideration was not prejudicial to the veteran.

Accordingly, an initial rating in excess of 30 percent for 
status post right knee total arthroplasty with arthritis is 
not warranted at any time subsequent to the effective date of 
the initial assignment, November 26, 2002.  See 38 C.F.R. § 
3.400; Fenderson, 12 Vet. App. at 119.  Because the evidence 
does not show that the chronic residuals of the veteran's 
right TKA constitute severe painful motion or weakness, 
anklyosis of the right leg, limitation of extension to 30 
degrees, nonunion of the tibia or fibula, or functional loss 
constituting same, the preponderance of the evidence is 
against the veteran's claim for an initial evaluation greater 
than 30 percent.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disorder

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  In this case, a back disorder was 
noted on service entrance.  Specifically, the veteran's April 
1965 preinduction examination noted that although his spine 
x-rays were normal, the veteran had "low back syndrome."  
In an April 1966 induction report of medical history, the 
veteran reported that he had a history of a "bad back;" the 
examining physician noted that the veteran reported having to 
quit lifting items, and ultimately certain jobs due to his 
back pain.  The April 1966 induction examination report 
reiterated the low back syndrome diagnosis, again noting that 
the April 1965 back x-rays were not remarkable.  Thereafter, 
the remaining service medical records are negative for any 
findings or complaints of a back disorder.

To establish service connection for a disorder that 
preexisted service, it is necessary to show that the disorder 
increased in severity in service.  Aggravation will be found 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Subsequent to service discharge, a March 2003 VA examination 
report notes a diagnosis of chronic low back pain.  During 
that examination, range of motion was noted to be limited, 
and x-rays showed scoliosis and mild degenerative changes of 
the lumbar spine.  An August 2003 opinion letter noted 
degenerative joint disease of the back.  The November 2003 VA 
examination report noted the veteran's reports of chronic 
back pain, with physical examination showing limited range of 
motion, and a diagnosis of chronic low back pain with 
degenerative changes.

Again, the Board notes that aggravation will be found where 
there is an increase in disability during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, the weight 
of the medical evidence of record does not show that the 
veteran's preexisting back disorder was aggravated by his 
military service.  In April 2003, the veteran's private 
physician opined that the veteran's back disorder was related 
on a secondary basis to his chronic right knee instability 
and bilateral knee conditions.  However, although this was 
the veteran's physician "for a number of years," there is 
no evidence that the veteran's claims file was reviewed prior 
to the opinion being offered.  To that end, it is unclear 
that the private physician was aware of, or considered, the 
veteran's back disorder pre-existed his military service and 
his right knee injury in making his opinion.  Conversely, the 
November 2003 VA examiner concluded that the veteran's back 
disorder had existed prior to service, and that any 
aggravation was primarily due to the veteran's chronic 
obesity.  This opinion is considered to have more probative 
value, as it benefited from the VA examiner's review of the 
veteran's entire medical history as contained is his claims 
file.  For these reasons, service connection for a back 
disorder is not warranted.

The weight of the medical evidence of record does not show 
that the veteran's preexisting back disorder was aggravated 
by his military service or to a service connected disorder.  
For that reason, the preponderance of the evidence is against 
his claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip Disorder

The veteran does not assert that his right hip disorder is 
directly related to his military service.  Rather, he asserts 
that he experienced right hip disorder as a result of the 
altered gait that has resulted in part from his service-
connected right knee disorder.  To that end, the evidence of 
record does not support a grant of service connection for 
right hip disorder on a direct basis.  There are no findings 
of or treatment for right hip disorder in service.  
Additionally, there is no medical evidence that relates the 
veteran's current right hip disorder directly to his military 
service or to any incident therein.  

Nevertheless, service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

The evidence of record indicates that the veteran's right hip 
disorder is not causally related to a service-connected 
disorder.  The March 2003 VA examiner diagnosed a right hip 
arthritis, status post total hip arthroplasty, but concluded 
that it was the result of obesity, not the right knee 
disorder, on the basis that there were no research reports 
supporting the concept of degeneration of one joint due to 
contralateral disease.  No contradictory medical opinions 
exist with respect to this issue.  In the October 2007 
informal hearing presentation, the veteran's representative 
argued that the veteran's private physician stated, inter 
alia, that the veteran's right hip disorder was related to 
the veteran's service-connected right knee disorder.  
However, the Board can find no evidence of such a nexus 
opinion in the claims file.  Accordingly, service connection 
for right hip disorder, on either a direct or secondary 
basis, is not warranted.

Because the veteran's right hip disorder is not shown to be 
related to his military service or to a service-connected 
disorder, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation greater than 30 percent for status post 
right knee total arthroplasty with arthritis is denied.

Service connection for a back disorder is denied.

Service connection for a right hip disorder is denied.


REMAND

In McLendon v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) determined that the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded in McLendon that the 
threshold for finding a link between current disability and 
service is "low."  Id. at 83.

In this case, the veteran has asserted, and his service 
medical records confirm, that he injured his left knee in 
service.  Specifically, an October 1967 service medical 
record notes that the veteran injured his left knee while 
playing football.  Additionally, a May 1993 private medical 
record notes that the veteran injured his knee in a 
motorcycle accident, and the VA examinations of record as 
well as private treatment records note that the veteran 
underwent a left TKA in March 1999 and left patella 
resurfacing in March 2002.  Ultimately, the veteran was 
diagnosed with left knee arthritis, status post TKA, with 
decreased range of motion and pain at the March 2003, March 
2004, and April 2006 VA examinations.  However, although the 
nexus opinions have been provided with respect to the 
veteran's current left knee disorder, these opinions only 
discuss whether the veteran's service-connected right knee 
disorder caused or contributed to his left knee disorder.  
They do not discuss whether the veteran's current left knee 
disorder is directly related to his inservice left knee 
injury.  For this reason, a new examination must be 
conducted, and a new medical opinion must be obtained.

Additionally, VA will grant a TDIU when the evidence shows 
that the veteran is precluded, by reason of his or her 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  Under the applicable regulations, 
benefits based on individual unemployability are granted only 
when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  In this case, the criteria 
for TDIU on the basis of the currently assigned ratings alone 
are not met.  See 38 C.F.R. § 4.16(a).  

However, TDIU may be granted if the evidence of record shows 
that the veteran is unemployable solely due to his service-
connected disabilities.  38 C.F.R. § 4.16(b).  In light of 
the potential for an additional service-connected disability 
to be found based on the above-detailed directives of this 
Remand, the RO must obtain a medical opinion as to whether 
the veteran's service-connected disabilities, alone and not 
in concert with his age or any nonservice-connected 
disabilities, render him unable to obtain or retain 
substantially gainful employment.  Id.; see also 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327 (2007).  The 
opinions of record, to include a November 2002 private 
medical opinion, a November 2002 employer statement of 
disability, and a November 2002 Social Security 
Administration determination, all dated in November 2002, 
either consider both service-connected and nonservice-
connected disabilities, or are not provided by medical 
personnel.  Accordingly, a new examination must be conducted 
so that a proper opinion can be obtained.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the issues of entitlement to service connection 
for a left knee disorder and entitlement to TDIU are remanded 
for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran must be afforded a VA 
orthopedic examination to determine the 
etiology of any left knee disorder 
found.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests, including 
radiographic studies, deemed necessary 
for an accurate assessment must be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings, and must review 
the results of any testing prior to 
completion of the report.  Following a 
review of the service and postservice 
medical records, the VA examiner must 
state whether the veteran's current left 
knee disorder is the direct result of an 
incident in military service, caused by 
or aggravated by a service-connected 
disorder (to include the veteran's 
service-connected right knee disorder), 
or neither of these.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot 
provide the above requested opinion 
without resorting to speculation, it 
must be so stated.  The report prepared 
must be typed.

3.  Once the above directives have been 
completed, the RO must schedule the 
veteran for a VA examination to 
determine the impact that his service-
connected disorders have on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  The examiner must elicit and 
record for clinical purposes, the 
veteran's full work and educational 
history.  Based on the review of the 
claims file, and the work and 
educational history survey findings, the 
examiner must provide an opinion as to 
whether the veteran is unable to obtain 
or retain employment due only to his 
service-connected disorders (to include 
a left knee disorder if it is found to 
be service-connected), consistent with 
his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for any opinions 
expressed must be given.  The report 
must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any and all examinations scheduled, and 
to cooperate in the development of the 
claim; the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must 
indicate whether any notice that was 
sent was returned as undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

6.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claims must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


